Citation Nr: 0422232	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-02 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an increase in a 20 percent rating for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from October 1969 to April 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 RO rating decision 
which, in pertinent part, denied an increase in a 20 percent 
rating for the veteran's service-connected low back 
disability.  


REMAND

The veteran was last afforded a VA spine examination in 
September 2002.  He reported that he had pain in the lower 
back radiating into the buttock and down to the right knee, 
but never below the knee.  The veteran indicated that he had 
no sphincter dysfunction.  The examiner reported that he 
stood erect with minimal scoliosis.  As to range of motion of 
the lumbar spine, flexion was 45 degrees, extension was 15 
degrees, and right and left lateral bending was 20 degrees.  
It was noted that axial compression caused low back pain 
(non-anatomic).  The examiner stated that simulated rotation, 
which caused no stress to the back, caused low back pain 
(non-anatomic).  There was no point tenderness.  The examiner 
indicated that straight leg raising on the right was limited 
to 35 degrees by sciatica.  Straight leg raising on the left 
was limited to 45 degrees by hamstring tightness.  The 
examiner noted that deep tendon reflexes were markedly 
hyperactive in both knees and normal in both ankles.  The 
veteran had no clonus on the examination.  The examiner 
reported that he could detect no motor weakness or sensory 
loss.  It was noted that the veteran could walk on his heels 
and toes without difficulty and that he could squat/rise from 
the squatting position without assistance.  The examiner 
reported that a September 2001 magnetic resonance imaging 
study (MRI) of the lumbar spine revealed mild degenerative 
changes in the L5-S1 disc with decreased signal density, and 
a very minimal posterior bulging of the disc.  There was no 
spinal or foraminal stenosis.  

The impression was mild degenerative disc disease, L5-S1.  
The examiner commented that with the numerous non-anatomic 
responses, it was difficult to evaluate the significance of 
positive straight leg raising test on the right or the range 
of motion demonstrated.  The examiner noted that the veteran 
had no neurologic deficit and no evidence of a ruptured disc 
on his MRI.  The examiner stated that he could detect no 
objective evidence of weakness, incoordination, fatigability, 
or loss of motion due to the above and that he was unable to 
estimate the range of motion or functional capacity during a 
flare-up.  

An August 2001 VA neurological examination report noted that 
the veteran complained of pain in the low back radiating into 
the right hip and down to the right knee.  The examiner 
reported that the cranial nerve examination was normal with 
the exception of a mild decrease in hearing, bilaterally.  
The examiner indicated that the sensory examination was 
normal to vibration and pinprick.  The motor examination 
showed a normal mass with a 4-/5 right hip flexion.  The 
examiner noted that the cerebellar examination showed normal 
finger-to-nose and normal heel-to-shin.  It was reported that 
the veteran' gait was normal including tandem heel and toe 
walking.  Reflexes were +3 in the upper extremities, +4 in 
the bilateral patellae, and  +3 in the bilateral Achilles.  
The examiner stated that there was non-sustained ankle clonus 
and that the plantar responses were neutral.  It was noted 
that inspection of the spine showed mild scoliosis at the 
thoracolumbar are with concavity to the left.  As to an 
impression, the examiner indicated that there was a marked 
degree of hyperreflexia suggesting possible spinal canal 
stenosis with some compression of the spinal cord.  It was 
noted that the level was difficult to determine without a 
sensory loss.  In an October 2001 addendum, the examiner 
reported that an MRI of the lumbosacral spine revealed mild 
degenerative changes.  

The Board observes that the September 2002 VA spine 
examination report does indicate the presence of some 
conflicting symptomatology.  As noted above, the examiner 
stated that straight leg raising on the right was limited to 
35 degrees by sciatica.  However, the examiner stated that 
the veteran had no neurological deficit.  The examiner also 
did not provide range of motion information as to rotation of 
the veteran's lumbar spine in degrees.  The Board notes that 
such information is relevant to evaluating the veteran's 
claim under the appropriate diagnostic criteria.  The August 
2001 VA neurological examination report, with the October 
2001 addendum, did not refer to any sciatica.  

Additionally, the Board notes that in a January 2004 
statement, the veteran's representative reported that the 
veteran averred that his back condition had become more 
severe and even with a change in jobs, he was still losing 
work due to his back condition.  Further, the Board observes 
that the veteran submitted multiple "occurrence recordings" 
in which he described his low back symptomatology subsequent 
to the examination reports noted above.  He indicated that 
such "occurrence recordings" did not reflect all 
occurrences.  The Board notes that the "occurrence 
recordings" show multiple complaints of low back pain with 
radiation symptoms since the previous examinations.  In 
January 2003, the veteran reported that he had pain in his 
lower mid back that ran across his back and down both 
buttocks to his knees.  He described his pain as unbearable.  
In entries from March 2003 to October 2003, the veteran 
indicated that his pain in his lower back ran across his back 
and down both buttocks in to his knees.  

The Board also notes that there have been recent changes to 
the rating criteria concerning spine disabilities since the 
September 2002 spine examination and the August 2001 
neurological examination.  See 68 Fed.Reg. 51454 (2003).  

Given such factors, it is judgment of the Board that the duty 
to assist the veteran with his claim includes obtaining any 
recent treatment records and providing him with an additional 
VA examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him during and 
since September 2002 for low back 
problems, and the RO should then obtain 
copies of the related medical records.  

2.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his service-connected low back 
disability.  The claims folder should be 
provided to and reviewed by the examiner.  
All signs and symptoms of the service-
connected low back disability should be 
described in detail, including all 
information necessary for rating the 
condition under the old and new rating 
criteria for back disabilities.  

Specifically, the examining physician 
should provide the forward flexion and the 
combined range of motion of the spine.  
The examiner should also report the number 
of incapacitating episodes, i.e., bed rest 
prescribed by a physician, in the past 12 
months.  The examiner should also advance 
an opinion as to whether the veteran's low 
back disability is mild, moderate, or 
severe.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected low back 
disability and any associated pain with a 
full description of the effect of the 
disabilities upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the spine should 
be noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this should 
be stated for the record and the reasons 
provided.  The examiner should express an 
opinion as to the impact of the veteran's 
low back disability upon his vocational 
pursuits.  

3.  Thereafter, the RO should review the 
claim for an increased rating for a low 
back disability.  This should include 
consideration of the latest rating 
criteria for back conditions.  If the 
claim is denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




